Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 11/26/2021 have been received and entered. Applicant has amended claims 1-8, 10-15, and added new claims 16-20. New and amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments page 8, with respect to the rejection(s) under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Applicant Arguments page 8-9, with respect to the rejection(s) of Claims 1-15 under Obviousness Double Patenting have been fully considered and are not persuasive. Therefore, the rejection has been maintained.
Applicant’s arguments, see Applicant Arguments pages 9-11, with respect to the rejection(s) of the independent claim(s) 1 (and 12) under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Buer et al. (US 8739266), hereinafter Buer in view of Filipiak et al. (US 20190122191), hereinafter Filipiak in view of Mathias et al. (US 20200052905), hereinafter Mathias. 
	The rest of applicant’s arguments are moot in view of new grounds of rejection set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20
Co-pending application No. 17057995, which is directed towards providing a method and electronic device for storing a digital key.
	The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows: the instant claims are directed towards a variant/species of the co-pending application wherein all of the features are anticipated except for the identification of a key service and control generation, and the limitations of the dependent claims wherein the electronic device generates the digital key for the target device and stores the generated digital key in one region of the secure element.
A side-by-side comparison of claims 1, and 12 of the pending application and claims 1 and 11 of
the co-pending application is given in the following table to show their similarities and differences:
Instant US Patent Application 16970152
Co-Pending Application 17057995
1. An electronic device comprising: a communication unit; a memory storing programs and data for performing digital key provisioning; and 
1. An electronic device for storing a digital key, the electronic device comprising: a communicator; a secure element configured to store a digital key and perform authentication related to the digital key; a memory storing a program and data for storing the digital key; and
1. a processor configured to, by executing the programs stored in the memory, perform device authentication on a target device by performing short-range communication with the target device, 
1. a processor configured to execute the program stored in the memory to perform authentication on a target device and a user of the electronic device by performing short range communication with the target device, 

1. identify a digital key service access right of the target device through a server by obtaining user information, and 
1. generate the digital key for the target device,
1. control generation and storing of a digital key in response to a digital key generation request from the target device.
1. and store the generated digital key in one region of the secure element.
Instant US Patent Application 16970152
Co-Pending Application 17057995

11. A method of storing a digital key, the method comprising: 
12. performing device authentication on a target device by performing short-range communication with the target device; 
11. performing authentication on a target device and a user of an electronic device by performing short range communication with the target device; 
12. identifying a digital key service access right of the target device by obtaining user information through a server; and 
11. generating the digital key for the target device; and 
12. generating and storing a digital key in response to a digital key generation request from the target device.
11. storing the generated digital key in one region of a secure element.


	Although identify a digital key service access right of the target device through a server, and control generation and storing of a digital key are not claimed in the related applications, they are obvious in view of the cited prior art of record. In particular, KWON discloses identifying a digital key service access right of the target device by obtaining user information through a server (Para [0067]: “The secure application layer141 may include an application which re quests a secure level which is relatively higher than that of general data. For example, the secure application layer 141 may include a payment app (e.g., an online or offline app), a user authentication a pp (e.g., a biometrics app such as a fingerprint recognition app and an iris recognition app)”. Para [0190]: “Referring to FIG. 12, a payment server 1201 communicates payment related information with an electronic device 1202 over a network... The payment server 1201 may manage an account of a user and may manage payment information.").  In addition, Chastain discloses control generation and storing of a digital key in response to a digital key generation request from the target device (Para [0018]: “Para [0018]... receiving from the management server an authentication management function and an encryption key generator for execution by a secure element and an encryption engine for execution by a secure device processor, to cause the secure element and the secure device processor to authenticate each other using a mutual authentication keyset, ...”. Para [0019] “... In this embodiment, secure element108 is a universal UICC is a secure computing platform and offers a high level of security for storing encryption keys, authentication credentials, and the like. The UICC maybe removable from the device. ...”).
 	Because identifying a digital key service access right of the target device through  a server and control generation and storing of a digital key has no association or effect on the remainder of the claim and is known in the art, i.e. the claim is merely arranging old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, KSR makes clear that the combination is obvious; See MPEP § 2141(1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al. (US 20160239686), hereinafter KWON in view of Buer (US 8739266), hereinafter Buer in view of Filipiak et al. (US 20190122191), hereinafter Filipiak in view of Mathias et al. (US 20200052905), hereinafter Mathias.
	Regarding Claim 1, KWON teaches
	An electronic device comprising: a communication unit; a secure element ([Abstract] An electronic device is provided. The electronic device includes a processor, a memory configured to connect to the processor, and secure circuitry configured to connect to the processor over a physical channel receive data sent by the processor over the physical channel, and store the data. Para [0028] FIG. 16 is a flowchart illustrating a method for a key generation process of an eSE, according to an embodiment of the present disclosure); and
	a processor configured to generate commands for the secure element to:, perform device authentication on a target device via short- range communication with the target device (Para [0236] Referring to FIG. 15B, the processor 1501 (e.g., an application processor (AP)) and the eSE 1502 may perform a mutual authentication process for determining whether a counterpart device is a reliable device before proceeding with a provisioning process. The processor 1501 and the eSE 1502 may exchange a certificate and may verify a signature for mutual authentication.  [0298] The electronic device may further include an NFC module. The NFC module may connect with the general environment and the eSE over a connection channel. The connection channel may be configured to be independent of a physical channel).
	KWON does not explicitly teach obtain user information related to the target device, receive, from the target device, a service access right request, and perform a service activation procedure based on the service activation request.
	In the same field of endeavor, Buer teaches
	obtain user information related to the target device (Col. 2, lines 32-37, A universal authentication token is configured to securely acquire security credentials from other authentication tokens and/or devices. In this manner, a single universal authentication token can store the authentication credentials required to access a variety of resources, services and applications for a user),
	receive, from the target device, a service access right request (Col. 2, lines 60-63, For example, a server may include a processing system that handles access requests, authenticates the requestor, and facilitates access to the requested resource, service, or application. Col. 3, lines 65-67, For example, device 106 may be a computer system which issues authentication data for a resource, service, or application).	

	The combination of KWON and Buer does not explicitly teach transmit, to a service manager server, a service access right confirm request for the target device including the user information, receive, from the service manager server, a service activation request including an access token, and transmit, to the target device, a service access right response including an encrypted access token.
	In the same field of endeavor, Filipiak teaches
	transmit, to a service manager server, a service access right confirm request for the target device including the user information (Para [0015] a sending step of sending a request to the token service provider device to obtain at least one security token for use by the mobile terminal during an electronic transaction, the request including said at least one identification value for the mobile terminal; Para [0017] …Thus, by way of example, the step of sending the request for obtaining security tokens and the step of receiving the tokens can be implemented by a mobile application hosted by the mobile terminal, while a trusted execution environment, preferably isolated from the operating system of the mobile terminal, can manage identifying the user of the terminal in secure manner),
	receive, from the service manager server, a service activation request including an access token (Para [0127] a first reception module 12B provided in the mobile application 12 and suitable for receiving in encrypted manner the security token(s) from the TSP device 4 together with random numbers associated with the security tokens),  
Para [0023] a reception module suitable for receiving from the token service provider device said at least one security token in encrypted form, each security token being associated with a random number generated by the token service provider device and encrypted by means of an encryption key generated for the security token from the random number and from a second secret key shared between the token service provider device and the secure element of the mobile terminal).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the combination of KWON and Buer to incorporate teachings of Filipiak such that the device of the combination of KWON and Buer can transmit, to a service manager server, a service access right confirm request for the target device including the user information, receive, from the service manager server, a service activation request including an access token, and transmit, to the target device, a service access right response including an encrypted access token. One would have been motivated to make such combination in order to provide safe and reliable for providing security tokens that are to be used by a mobile terminal during electronic transactions over a telecommunications network as substitutes for sensitive data relating to that user (Filipiak, Para [0011]).
	The combination of KWON, Buer and Filipiak does not explicitly teach receive, from the target device, a digital key generation request, and generate a command for a digital key in generation of the target device based on the digital key generation request.
	In the same field of endeavor, Mathias teaches
	receive, from the target device, a digital key generation request (Para [0206] In some embodiments, the vehicle sends configuration information, during pairing, that specifies how a digital key should be set up by the mobile device. This configuration information may include various fields, e.g., indicating what type of transactions are allowed, system metadata, start date, expiration date, etc. …), and
	generate a command for a digital key in generation of the target device based on the digital key generation request (Para [0206] … An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK. In some embodiments, the SE generates a certificate with the configuration information (as an attestation that the digital key has been created according to the configuration) and signs it using the phone.SK. In these embodiments, the system 110 may verify that the digital key was properly created by verifying the certificate and confirming that the configuration information is correct. A more detailed example with attestation is shown in FIG. 28, discussed in detail below).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the combination of KWON,  Buer, and Filipiak to incorporate teachings of Mathias such that the device of the combination of KWON,  Buer, and Filipiak can receive, from the target device, a digital key generation request, and generate a command for a digital key in generation of the target device based on the digital key generation request. One would have been motivated to make such combination in order to provide cryptographic techniques for using a mobile device to gain access to another system (Mathias, Para [0002]).
	Regarding Claim 2, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 above,
	wherein the processor is further configured to generate the commands for the secure element to; receive the user information from the target device (Filipiak, Para [0017] It should be observed that with the exception of the generation step, the various steps mentioned above can be performed by an application of the mobile terminal and/or by a trusted execution environment, which need not necessarily be included in the secure element. Thus, by way of example, the step of sending the request for obtaining security tokens and the step of receiving the tokens can be implemented by a mobile application hosted by the mobile ter (inal, while a trusted execution environment, preferably isolated from the operating system of the mobile terminal, can manage identifying the user of the terminal in secure manner).    
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 3, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 above,
	wherein the processor is further configured to generate the commands for the secure element to receive the user information through the input unit (Filipiak, Para [0017] … Such identification may involve various means and interfaces, for example the user inputting a personal identification number (PIN) code, and or capturing a fingerprint of the user via a sensor forming part of the mobile terminal, or indeed inputting an identifier and a password, etc.).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 and claim 3 above,
	wherein the processor is further configured to generate the commands for the secure element to perform user verification with the target device based on the user information (Filipiak, Para [0021] a generator module included in the secure element and activated if the identification module identifies the user successfully, the generator module being configured for generating at least one identification value for the mobile terminal by using a first secret key shared between the secure element and a token service provider device).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claim 5, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 above,
	wherein the processor is further configured to generate the commands for the secure element to perform a mutual device authentication with the target device, and exchange authentication certificate information with the target device (KWON, Para [0236] Referring to FIG. 15B, the processor 1501 (e.g., an application processor (AP)) and the eSE 1502 may perform a mutual authentication process for determining whether a counterpart device is a reliable device before proceeding with a provisioning process. The processor 1501 and the eSE 1502 may exchange a certificate and may verify a signature for mutual authentication. Para [0298] The electronic device may further include an NFC module. The NFC module may connect with the general environment and the eSE over a connection channel. The connection channel may be configured to be independent of a physical channel).
	Regarding Claim 6, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 above,
	Wherein a service access right identification request further includes at least one of the information about identification of the target device (Filipiak, Para [0021] a generator module included in the secure element and activated if the identification module identifies the user successfully, the generator module being configured for generating at least one identification value for the mobile terminal by using a first secret key shared between the secure element and a token service provider device ),
	information about a certificate of authentication of the target device, or information about identification of a secure element (SE) of the electronic device is transmitted to the server (KWON, Para [0242] The channel certificate may be generated by being signed using a private key corresponding to the first certificate which is a device certificate. … The channel certificate may be a certificate for establishing a secure channel with the predetermined eSE 1502. The processor 1501 may generate a channel certificate and a private key corresponding to the channel certificate. Para [0243] In step 1583, the processor 1501 sends the first certificate and the channel certificate to the eSE 1502).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 8, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 and claim 6 above,
	wherein the service activation request includes the access token for a digital key provision of the target device (KWON, Para [0192] The token management module 1201a (e.g., the token management module 1201a may be a module in one server or a server which performs token related function among a plurality of servers) may issue and manage a token according to a credit card registration request of a payment user. The issued token may be stored in an eSE 1220 of the electronic device 1202).
	Regarding Claim 12, 
Claims 12 is rejected for similar reasons as in claim 1.
	Regarding Claim 13, 
Claims 13 is rejected for similar reasons as in claim 2.
	Regarding Claim 14, 
Claims 14 is rejected for similar reasons as in claim 3.
	Regarding Claim 15, 
Claims 15 is rejected for similar reasons as in claim 5.
	Regarding Claim 16, 
Claims 16 is rejected for similar reasons as in claim 4.
	Regarding Claim 17, 
Claims 17 is rejected for similar reasons as in claim 6.
	Regarding Claim 19, 
Claims 19 is rejected for similar reasons as in claim 8.
Claims 7, 9-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al. (US 20160239686), hereinafter KWON in view of Buer (US 8739266), hereinafter Buer in view of Filipiak et al. (US 20190122191), hereinafter Filipiak in view of Smith et al. (US 20180123804), hereinafter Smith in view of Mathias et al. (US 20200052905), hereinafter Mathias in view of in view of VENKATARAMAN et al. (US 20150244711), hereinafter VENKATARAMAN in view of Leboeuf et al. (US 20170236343), hereinafter Leboeuf.
	Regarding Claim 7, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 and claim 6 above,
	The combination of KWON, Buer, Filipiak, and Mathias does not explicitly teach wherein the processor is further configured to generate the commands for the secure element to: when the electronic device is not in a network connected state.
	In the same field of endeavor, Smith teaches
	wherein the processor is further configured to generate the commands for the secure element to: when the electronic device is not in a network connected state (Para [0018] The second device may be configured to communicate wirelessly with the first device in an offline mode in which neither the first device nor the second device is able to communicate effectively with the network server).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the combination of KWON,  Buer, Filipiak, and Mathias to incorporate teachings of Smith such that the device of the combination of KWON,  Buer, Filipiak, and Mathias includes wherein the processor is further configured to generate the commands for the secure element to: when the electronic device is not in a network connected state. One would have been motivated to make such combination in order to enable authentication and authorization to be granted between devices without a working Internet connection, even at first sight (Smith, para [0014]).
store the information about the identification of the target device and the information about the certificate of authentication of the target device.
	In the same field of endeavor, VENKATARAMAN teaches
	store the information about the identification of the target device and the information about the certificate of authentication of the target device (Para [0050] Various embodiments of the present disclosure include an apparatus, method, and system for storing client credentials in a secure zone of the client electronic device. For example, in contrast to the related art in which the smart card stores an encrypted digital certificate issued from a PKI provider, various embodiments of the present disclosure may include an apparatus, method, and system for storing an encrypted digital certificate in the secure zone of the client electronic device. The secure zone of the client electronic device may store one or more private keys and/or certificates).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the combination of KWON,  Buer, Filipiak, Mathias, and Smith to incorporate teachings of VENKATARAMAN such that the device of the combination of KWON,  Buer, Filipiak, Mathias, and Smith includes store the information about the identification of the target device and the information about the certificate of authentication of the target device. One would have been motivated to make such combination in order to provide generating and/or storing client credentials in a secure area of an electronic device, and generating client authenticating credentials secured by a private key that will never leave the device (VENKATARAMAN, para [0002)).
	The combination of KWON, Buer, Filipiak, Mathias, Smith, and VENKATARAMAN does not explicitly teach after the electronic device is reconnected to the network, transmit, to the server, the stored information.

	after the electronic device is reconnected to the network, transmit, to the server, the stored information (Para [0030] Turning now to FIG. 2, there is shown an embodiment of a method 200 of regulating access to the vehicle 12 from the smart phone 57 communicating using short-range wireless communications. The method 200 begins at step 205 by transmitting a vehicle access certificate signing request from the smart phone 57 to a central facility, such as a back office implemented by the computer 18 or the call center 20).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the combination of KWON,  Buer, Filipiak, Mathias, Smith, and VENKATARAMAN to incorporate teachings of Leboeuf such that the device of the combination of KWON,  Buer, Filipiak, Mathias, Smith, and VENKATARAMAN includes after the electronic device is reconnected to the network, transmit, to the server, the stored information. One would have been motivated to make such combination in order to provide transmitting a vehicle access certificate signing request from the wireless device to a central facility (Leboeuf, para [0003)).
	Regarding Claim 9, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 and claim 8 above,
	wherein the access token includes at least one of a random value generated by the server or authentication certificate information signed with a private key of the server (VENKATARAMAN, Para [0088] … The certificate installation module 210 may determine whether a token directory exists for a specific client, and create an applicable token directory if a token directory is determined not to exist for the specific client. The certificate installation module 210 may create and wrap a PIN file in the token directory (e.g., with a device key (SHK)+PIN) for the specific client. For example, the certificate installation module 210 may wrap and store a private key and/or certificate so as to wrap (e.g., with SHK+PIN) provided information and store the result in a new token file, if the data types correspond to a specified data type (e.g., TZ_CCM_RAW_PRIV_KEY, TZ_CCM_CERT, and/or the like). …).
	The motivation/rationale to combine the references is similar to claim 7 above.
	Regarding Claim 10, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 and claim 8 above,
	wherein the processor is further configured to generate the commands for the secure element to: receive, from the service manager server, the encrypted access token is by using a public key of the target device (Smith, Para [0242] … Step 902. If the username and password is verified (i.e., correct), the OEM cloud provides the device 110 with the Cloud -User-ID, OEM identifier, necessary tokens (e.g., Session Token and/or Cloud Token), and any other data necessary to successfully register a device. The OEM cloud may interact with other parts of the cloud 130. Step 903. The device 110 sends a registration request with the OEM cloud the Session Token (which may map to a specific Cloud -User-ID and OEM-ID, allowing the device 110 to not send them individually--or to require them separately as additional verification), any other necessary tokens (such as push notification service tokens), a device rights public key (if using a device rights service, like the blockfan system described herein), and a device-specific signature (e.g., obtained from the device operating system software). …),
and is transmit, to the target device, the encrypted access token (Filipiak, Para [0023] a reception module suitable for receiving from the token service provider device said at least one security token in encrypted form, each security token being associated with a random number generated by the token service provider device and encrypted by means of an encryption key generated for the security token from the random number and from a second secret key shared between the token service provider device and the secure element of the mobile terminal).
	The motivation/rationale to combine the references is similar to claim 7 above.
Regarding Claim 11, the combination of KWON, Buer, Filipiak, and Mathias teach all the limitations of claim 1 and claim 10 above,
wherein the processor is further configured to generate the commands for the secure element to: receive, from the target device, a hashed token including at least one of decryption information of the encrypted access token or digital key configuration information (Mathias, Para [0230] … The third slot with friend PK 1430 includes a friend public key and hashes of the immobilizer tokens as proof of sharing. When a key is revoked on the friend device of the system, a synchronization process may provide a revocation receipt to the owner. The receipt may be signed or otherwise authenticated by a secure element of the friend device. …),
verify the hashed token based on the access token, and generate the a-digital key based on the verification result (Smith, Para [0693] The chain structure in the blockfan may be utilized to sequence grants over time. In one embodiment, Merkle trees may be used to verify the hashes and/or signatures of the nodes of the blockfan (including the sibling nodes of grant nodes, to ensure that no token grant was multi-spent). Accordingly, Merkle trees may be used to verify the integrity, validity, and correctness of the entire rights management system. The blockfan-based rights management system may define a token grant, wherein a single-use right is granted for later use).	
The motivation/rationale to combine the references is similar to claim 7 above.
	Regarding Claim 18, 
Claims 18 is rejected for similar reasons as in claim 7.
	Regarding Claim 20, 
Claims 20 is rejected for similar reasons as in claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/HAMID TALAMINAEI/Examiner, Art Unit 2436  


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436